Title: To Thomas Jefferson from John Barnes, 16 April 1801
From: Barnes, John
To: Jefferson, Thomas



Sir
George Town 16th. April 1801.

I was last Evening honred: with your favr: Monticello 11th. Inst: with Memdm: for, 250 square feet sheet Copper, for covering, part, of your house—
The exact particulars—I have by this post, transmitted to my Correspondt: Mr Richards Philada. who I have no doubt, will Attend Minutely to your instructions—and shipp it, with the files and Chissills—by very first Vessel, with Bill Lading, to Messrs. Gibson & Jeffersons, Address, at Richmond. Invoice of particulars, I have Ordered to be charged to my a/c & sent—to me here—nothing of consequence transpires—at Washington for Noticing—all is—peace & quiet.
I am sir, Your mst Obedt: H st

John Barnes


I was informed Yesterday—Mr Marshalls late dwelling House-(6 buildings) was to let. If Mr Madison—wanted One, it would I presume be a most elegible situation—but I dare not, do any thing in it—without Order—

